Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 17, 2020 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on June 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	Applicant's arguments filed March 25, 2021, largely drawn to newly added limitations, have been fully considered but they are not persuasive.
4.	In response to the Applicant’s argument pertaining to “In fact, Applicant believes that the subject matter of Berlin is incompatible with the teachings of Sternberg and Bradley (as will be explained below).” The Examiner respectfully disagrees. Berlin is in the same field as Sternberg and Bradley. Berlin, Bradley and Sternberg are in the field of measuring the frequency response of a DUT by applying signals of various frequencies and measuring frequency response parameters for example, gain and phase.
5.	In response to the Applicant’s argument pertaining to “"a measurement point consequently corresponds to a measurement of the S-parameter(s) for one state of the device under test 40 at one frequency for the incident wave E1i or E2i. A measurement segments comprises a plurality of such measurement points." Therefore, the measurement points of Berlin do not correspond to measurements at different frequency values.” The Examiner respectfully disagrees. Berlin performs s-parameter measurements (Para. [0040]). S-parameter measurements are performed over numerous frequencies. These frequencies form part of a frequency range. The frequencies implies more than one frequency, the measurements also imply multiple frequencies. While Berlin teaches that a measurement point is performed at the same start and stop frequency, Berlin also teaches that a measurement sequence consists of multiple measurement points (Para [0057]). These measurement points are multiple start and stop frequencies that cover a range. As shown in the figure below, the measurement points of Berlin refer to one start and stop frequency for example fi1. A measurement sequence refers to multiple measurement points (the frequency range) for example, fi1 to fi5. Furthermore, the measurement sequences overlap and in the overlap ranges, the resolution is increased.


    PNG
    media_image1.png
    463
    796
    media_image1.png
    Greyscale


6.	In response to the Applicant’s argument pertaining to “the steps of applying the first, second and at least one further test signal are repeated at least once; and wherein newly measured values of the at least one frequency response parameter are used to update already existing values of the at least one frequency response parameter”. The Examiner respectfully Berlin teaches a first, second and at least on further test signal. The measurements sequences are the applied test signals. Berlin also teaches updating the already measured values with the newly measured values (para 0043). After a measurement sequence, the device state is updated depending on the values of the current measurement. This process continues until all the required measurements have been made.	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 3, and 5 – 11, and 13 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al (5,524,281) (herein after Bradley et al), and further in view of Sternberg et al (US2012/0161749A1) (herein after Sternberg et al), and further in view of Berlin (US2009/0267616A1) (herein after Berlin)

	In Re Claim 1 Bradley et al teaches, a method for testing a device under test (Fig 1, col 4, Ln 29-34 Referring to FIG. 1, there is shown a first block diagram illustrating the measurement system 100 of the preferred embodiment, the system generates stimulus signals over a range of individual frequencies. For each frequency, a stimulus signal is applied to a Device under Test (DUT) 102), comprising the steps: applying, by a measuring apparatus, a first test signal to the device under test, and measuring, by the measuring apparatus, a value of at least one frequency response parameter of the device under test for each of a first plurality of frequency values lying in a first frequency range (Fig 1, col 4, Ln 29-34 Referring to FIG. 1, there is shown a first block diagram illustrating the measurement system 100 of the preferred embodiment, the system generates stimulus signals over a range of individual frequencies. For each frequency, a stimulus signal is applied to a Device under Test (DUT) 102; Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency; “measurement system 100 (the measuring apparatus) applies test signals (the first test signal), and measures the phase and magnitude (the frequency response parameter) of each stimulus signal frequency (the frequency values)”); and applying, by the measuring apparatus, a second test signal to the device under test, and measuring, by the measuring apparatus, a value of the at least one frequency response parameter of the device under test for each of a second plurality of frequency values lying in a second frequency range to increase a resolution of a frequency dependence of the at least one frequency response parameter (Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency; Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range; Fig 1, col 4, In 32-34 For each frequency, a stimulus signal is applied to a Device Under Test (DUT) 102; “measurement system 100 (the measuring apparatus) applies the series of stimulus signals at discrete frequencies (the second test signal), and measures the phase and magnitude (frequency response parameter) of each stimulus signal frequency (the frequency values). The stimulus signals provided at discrete frequencies are any frequency values and can be used to increase the resolution by providing the frequency signals at smaller step sizes”); and applying, by the measuring apparatus, (Fig 1, col 4, In 32-34 For each frequency, a stimulus signal is applied to a Device Under Test (DUT) 102.) ; and measuring, by the measuring apparatus, a value of the at least one frequency response parameter of the device under test (Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency; “measurement system 100 (the measuring apparatus) applies test signals (the first test signal), and measures the phase and magnitude (the frequency response parameter) of each stimulus signal frequency (the frequency values)”); wherein the first, second (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range; “the discrete frequencies are the first and second frequencies”); and wherein the first, second (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range; “the discrete frequencies are the first and second frequencies”); at least partially differ from each other; (Fig 1, Col. 6 Ln17-21 Thus, the respective frequencies of the first and second local oscillators 122 and 124 are varied such that, for each different stimulus signal frequency, the test and reference signals are downconverted to an IF2 of 2.25 Mhz.; Fig 1, Col. 21, Ln 33-38 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies. Alternatively, the user may designate a range of frequencies of interest, and the measurement system will automatically select discrete frequency points within that range for testing of the DUT 102; “the different stimulus signal frequency are the frequencies that differ from each other”).
	Bradley et al fails to teach, at least one further test signal to the device under test, a value of the at least one frequency response parameter of the device under test; for each of at least one further plurality of frequency values lying in at least one further frequency range to further increase the resolution of the obtained frequency dependence of the frequency response parameter; and at least one further frequency ranges at least partially overlap with each other, and at least one further pluralities of frequency values wherein the steps of applying the first, second and at least one further test signal are repeated at least once; and wherein newly measured values of the at least one frequency response parameter are used to update already measured values of the at least one frequency response parameter.
	In analogous art, Sternberg et al teaches, at least one further test signal to the device under test,  (Fig 1, 15, para [0069] ) The WAVES measurement system can be used in place of conventional instruments. This includes vector network analyzer (VNA) measurements. In this case, the receiver YIGs can be bypassed to reduce calibration time. It also includes multi-channel, ultra-wideband (e.g. +- 952 MHz) spectrum analyzer and vector signal analyzer (VSA) measurements, as well as nonlinear tests of DUT harmonics over a full microwave band (e.g. 2 to 20 GHz); “the full microwave band is the one further test signal”); a value of the at least one frequency response parameter of the device under test (Fig 1, 15, para [0031] The receivers measure both absolute magnitude and absolute phase relationships between signals at different frequencies; the phase and magnitude are the frequency response parameters); for each of at least one further plurality of frequency values lying in at least one further frequency range to further increase the resolution of the obtained frequency dependence of the frequency response parameter (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules; “the additional frequency bands are the further frequency values and further frequency ranges. The further frequency values can be covered such that they overlap to increase the resolution”); and at least one further frequency ranges at least partially overlap with each other (Fig 1, para [0031] FIG. 1 shows a block diagram of the WAVES measurement system. Left and right receiver channels (Rxlt and RxRt) are used to simultaneously measure 36 MHz instantaneous bandwidths of a triggered and repeatable wideband signal (e.g. approximately 2 GHz bandwidth and 2-20 GHz center frequency). One receiver (e.g. the left receiver) is used to repeatedly measure a single reference frequency band within the wideband signal. The other receiver successively measures adjacent 36 MHz bandwidths, with 2 MHz overlaps, until the full signal bandwidth is measured; “the 2 Mhz are the overlapping frequencies”); and at least one further pluralities of frequency values. (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules; “the additional frequency bands are the further frequency values and further frequency ranges”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bradley et al to include at least one further test signal to the device under test, a value of the at least one frequency response parameter of the device under test; for each of at least one further plurality of frequency values lying in at least one further frequency range to further increase the resolution of the obtained frequency dependence of the frequency response parameter; and at least one further frequency ranges that at least partially overlap with each other, and at least one further pluralities of frequency values, taught by Sternberg et al for the benefit of measuring absolute magnitude and absolute phase over a wide bandwidth [Sternberg et al:[0007] The new Wideband Absolute VEctor Signal (WAVES) measurement system uses two receiver channels per measurement port, and provides absolute magnitude and absolute phase relationship measurements over wide bandwidths.]
	Bradley et al in view of Sternberg et al fail to teach, wherein the steps of applying the first, second and at least one further test signal are repeated at least once; and wherein newly measured values of the at least one frequency response parameter are used to update already measured values of the at least one frequency response parameter.
	In analogous art, Berlin teaches, wherein the steps of applying the first, second and at least one further test signal are repeated at least once (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; Fig. 3, 4, Para. [0057] it should be added that a measurement point consequently corresponds to a measurement of the S-parameter(s) for one state of the device under test 40 at one frequency for the incident wave E1i or E2i. A measurement sequence comprises a plurality of such measurement points; “The measurement points are the first, second and one further test signal applied to the DUT 40. The measurement sequence are the repeated test signals”); and wherein newly measured values of the at least one frequency response parameter are used to update already measured values of the at least one frequency response parameter. (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; Fig. 3, 4, Para. [0043] the device under test 40 may e.g. be a radar T/R-module that can assume thousands of different states of phase and magnitude; Fig. 3, 4, Para. [0060] the execution of the measuring steps will proceed to the eighth step (H), provided that the last step in the measurement sequence has not been reached. In this step it is preferred that the power and logic unit 30 updates the device under test 40 to assume the next step in the measurement sequence; Fig. 3, Para. [0027] the test controller then updates the device under test to the next state in a predetermined sequence of states when it receives the trigger from the analyzer; “the already measurement step (the measure values) are used to the device in order to perform the next measurement step”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bradley et al in view of Sternberg et al to include the teaching of applying a first, second, and at least one further test signal repeatedly at least once; and wherein newly measured values of the at least one frequency response parameter are used to update already measured values of the at least one frequency response parameter taught by Berlin for the benefit of measuring and testing a frequency response parameter of a DUT. [Berlin: [0026] the invention provides for a method of using a microwave vector network analyzer and a test controller for measuring at least one S-parameter of a microwave device or similar.]

	In Re Claim 2, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches, the method according to claim 1, wherein the second plurality of frequency values corresponds to the first plurality of frequency values offset by a predetermined frequency offset value. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.

	In Re Claim 3, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 2, which this claim depends on.
	Bradley et al further teaches, the method according to claim 2, wherein the predetermined frequency offset value is given by a predetermined, nontrivial function of the frequency. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 5, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches, the method according to claim 1, wherein, for each frequency values of the first (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range), second (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range); of the first, (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range) second (Fig 15-16, col 21, Ln33-35 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.)
	Sternberg et al further teaches, or at least one further plurality of frequency values. (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules); adjacent frequency values correspond to a different plurality (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bradley et al in view of Sternberg et al, and in view of Berlin to include a at least one further plurality of frequency values where adjacent frequency values correspond to a different plurality taught by Sternberg et al for the benefit of measuring absolute magnitude and absolute phase over a wide bandwidth [Sternberg et al:[0007] The new Wideband Absolute VEctor Signal (WAVES) measurement system uses two receiver channels per measurement port, and provides absolute magnitude and absolute phase relationship measurements over wide bandwidths.]

	In Re Claim 6, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches, the method according to claim 1, wherein adjacent frequency values of the first plurality of frequency values differ by a predetermined first frequency value offset, (Fig 15-16, col 21, Ln33-35 The measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.) and wherein adjacent frequency values of the second plurality of frequency values differ by a predetermined second frequency value offset. (Fig 15-16, col 21, Ln33-35 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.)

	In Re Claim 7, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 6, which this claim depends on.
	Bradley et al further teaches, the method according to claim 6 wherein the first frequency value offset and the second frequency value offset are given by predetermined, nontrivial functions of the frequency. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 8, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches the method according to claim 1, wherein the first plurality of frequency values and the second plurality of frequency values are randomly distributed. (Figs 15, 16, col 21, Ln 33-35 the measurement system advantageously permits a user to select discrete frequency points within a desired range of frequencies.)

Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches the method according to claim 1, wherein the number of frequency values of the second plurality of frequency values is larger than the number of frequency values of the first plurality of frequency values. (Fig 1, col 6, In 4-9 The first local oscillator 122 has a frequency range of approximately 357-536.5 MHz The second local oscillator 124 has a frequency range of approximately of 91.65±1.875 MHz when the system is operating in a "harmonic mode", and has a frequency range of approximately 12.25- 272.25 MHz when the system is operating in a "direct mode")

	In Re Claim 10, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches, the method according to claim 1, wherein the first plurality of frequency values comprises a first predetermined number of frequency values per frequency decade, (Figs 15, 16, col 21, In 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest) and wherein the second plurality of frequency values comprises a second predetermined number of frequency values per frequency decade. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches, the method according to claim 1 wherein the first plurality of frequency values and/or the second plurality of frequency values are logarithmically spaced. (Figs 15, 16, col 21, Ln 39-48 The ability of the user to select discrete frequency points is particularly advantageous where the DUT 102 is a device such as a filter in which more frequency points are desired in the skirts than in the pass band of the filter. FIG. 15 illustrates the selection of unevenly spaced discrete frequency points within a range of frequencies of interest bounded by a starting frequency (Fstart) and a stopping frequency (Fstop). FIG. 16 illustrates a range of frequencies of interest which are evenly spaced within the range of frequencies of interest.)

	In Re Claim 13, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches, the method according to claim 1, wherein the at least one frequency response parameter comprises at least one of a gain value and a phase value corresponding to the frequency response of the device under test to the first test signal and to the second test signal. (Fig 1, col 4, In 34-36 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency.)

	In Re Claim 14, Bradley et al, Sternberg et al, and Berlin teach the limitations of claim 1, which this claim depends on.
	Bradley et al further teaches, the method according to claim 1, wherein the at least one frequency response parameter as a function of frequency is outputted on a display device. (Fig 1, col 4, Ln 46-50 the digital logic level signals are provided to digital processing circuitry 190 which, in addition to processing the digital logic level signals and producing a display, controls the signal source 104 via signals on GPIB 265.)


	In Re Claim 15, Bradley et al teaches, a measuring apparatus for testing a device under test (Fig 1, col 4, Ln 31-35 Referring to FIG. 1, there is shown a first block diagram illustrating the measurement system 100 of the preferred embodiment, the system generates stimulus signals over a range of individual frequencies. For each frequency, a stimulus signal is applied to a Device under Test (DUT) 102.) comprising: a signal generating unit adapted to generate a plurality of test signals and apply the plurality of test signals in consecutive order to the device under test (Fig 1, Col. 6, Ln 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the OUT 102 over that prescribed frequency range; “the signal source 104 is the signal generating unit”); a receiving unit, adapted to receive in response of the device under test to each of the plurality of test signals a value of at least one frequency response parameter of the device under test for each frequency value of pluralities of frequency values corresponding to the respective test signal (Fig 1, Col. 4, Ln 59-60 The system includes a test set shown within dashed lines 106) (Fig 1, col 5, In 2-8 The phase and magnitude of the test signals relative to the reference signal depends upon the characteristics of the DUT 102. Thus, for each individual stimulus signal frequency, the phase and magnitude of the test signals relative to those of the reference signal provides information about the characteristics of the DUT 102 at the individual stimulus signal frequency; “106 (the receiving unit) applies test signals to the DUT”), wherein each plurality of frequency values is lying in a respective frequency range (Fig 1, col 6, In 14-17 In operation, the signal source 104 typically provides a series of stimulus signals at discrete frequencies over a prescribed range of frequencies in order to characterize the DUT 102 over that prescribed frequency range); and wherein the plurality of frequency values corresponding to the plurality of test signals differ at least partially from each other (Fig 1, col 6, In 4-9The first local oscillator 122 has a frequency range of approximately 357-536.5 MHz The second local oscillator 124 has a frequency range of approximately of 91.65±1.875 MHz when the system is operating in a "harmonic mode", and has a frequency range of approximately 12.25-272.25 MHz when the system is operating in a "direct mode"; “12.25-272.25 MHz and 357-536.5 MHz are the different frequency ranges”), Fig 1, col 4, In 35-40 For each frequency, the system produces test signals which contain phase and magnitude information which can be used to characterize the DUT 102 at that frequency. The test signals comprise bidirectional signals transmitted through or reflected by the DUT 102 at the stimulus signal frequency; “the test signals are the first and second test signals”.)
	Bradley et al fails to teach, wherein the frequency ranges corresponding to the plurality of test signals at least partially overlap with each other, and at least one further test signal, wherein signal generating unit is adapted to repeat generating the first, second and at least one further test signal at least once, and wherein the receiving unit is adapted to use newly measured values of the at least one frequency response parameter to update already measured values of the at least one frequency response parameter.
In analogous art, Sternberg et al teaches, wherein the frequency ranges corresponding to the plurality of test signals at least partially overlap with each other (Fig 1, para [0031] FIG. 1 shows a block diagram of the WAVES measurement system. Left and right receiver channels (Rxlt and RxRt) are used to simultaneously measure 36 MHz instantaneous bandwidths of a triggered and repeatable wideband signal (e.g. approximately 2 GHz bandwidth and 2-20 GHz center frequency). One receiver (e.g. the left receiver) is used to repeatedly measure a single reference frequency band within the wideband signal. The other receiver successively measures adjacent 36 MHz bandwidths, with 2 MHz overlaps, until the full signal bandwidth is measured; “the 2 Mhz are the overlapping frequencies”), and at least one further test signal, (Fig 1, 15, para [0071] j) Additional frequency bands can be covered. The circuit in FIG. 4 shows frequency coverage of 2 to 20 GHz. As will be shown later, other frequency bands (e.g. 0.5 to 2 GHz) can be covered by using additional preselectors and wider bandwidth components in the circuit. The additional frequency bands can also be covered using separate receiver modules; “the additional frequency bands are the further test signals”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of, Bradley et al to include frequency ranges corresponding to the plurality of test signals that at least partially overlap with each other, and at least one further test signal, taught by Sternberg et al for the benefit of Sternberg et al:[0007] The new Wideband Absolute VEctor Signal (WAVES) measurement system uses two receiver channels per measurement port, and provides absolute magnitude and absolute phase relationship measurements over wide bandwidths.]
	Bradley et al in view of Sternberg et al fail to teach, wherein signal generating unit is adapted to repeat generating the first, second and at least one further test signal at least once, and wherein the receiving unit is adapted to use newly measured values of the at least one frequency response parameter to update already measured values of the at least one frequency response parameter.
	In analogous art, Berlin teaches, wherein signal generating unit is adapted to repeat generating the first, second and at least one further test signal at least once (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; Fig. 3, 4, Para. [0057] it should be added that a measurement point consequently corresponds to a measurement of the S-parameter(s) for one state of the device under test 40 at one frequency for the incident wave E1i or E2i. A measurement sequence comprises a plurality of such measurement points; “The measurement points are the first, second and one further test signal applied to the DUT 40. The measurement sequence are the repeated test signals”), and wherein the receiving unit is adapted to use newly measured values of the at least one frequency response parameter to update already measured values of the at least one frequency response parameter (Fig. 3, 4, Para. [0055] the sixth step (F) is to let the microwave network analyzer 20 measure one measurement point; Fig. 3, 4, Para. [0043] the device under test 40 may e.g. be a radar T/R-module that can assume thousands of different states of phase and magnitude; Fig. 3, 4, Para. [0060] the execution of the measuring steps will proceed to the eighth step (H), provided that the last step in the measurement sequence has not been reached. In this step it is preferred that the power and logic unit 30 updates the device under test 40 to assume the next step in the measurement sequence; Fig. 3, Para. [0027] the test controller then updates the device under test to the next state in a predetermined sequence of states when it receives the trigger from the analyzer; “microwave network analyzer 20(the receiving unit) is updated with the current measured values before performing the next measurement”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Bradley et al in view of Sternberg et al to include a signal generating unit adapted to repeat generating the first, second and at least one further test signal at least once, and a receiving unit adapted to use newly measured values of at least one frequency response parameter to update already measured values of the at least one frequency response parameter taught by Berlin for the benefit of measuring and testing a frequency response parameter of a DUT. [Berlin: [0026] the invention provides for a method of using a microwave vector network analyzer and a test controller for measuring at least one S-parameter of a microwave device or similar.]

	In Re Claim 16, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 15, which this claim depends on.
	Bradley et al further teaches, further comprising a display device adapted to display the at least one frequency response parameter as a function of frequency. (Fig 1, col 4, Ln 46-50 the digital logic level signals are provided to digital processing circuitry 190 which, in addition to processing the digital logic level signals and producing a display, controls the signal source 104 via signals on GPIB 265.)

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Bradley et al (5,524,281) (herein after Bradley et al) in view of Sternberg et al (US2012/0161749A1) (herein after Sternberg et al), and in view of Berlin (US2009/0267616A1) (herein after Berlin) as applied to claims 1 – 3, and 5 – 11, and 13 – 16 above, and further in view of Kitayoshi (US4539518A) (herein after Kitayoshi).

	In Re Claim 17, Bradley et al in view of Sternberg et al, and in view of Berlin teach the limitations of claim 15, which this claim depends on.
Bradley et al, Sternberg et al, and Berlin fail to teach, further comprising a pseudorandom number generator adapted to generate each plurality of frequency values corresponding to a test signal according to a predetermined probability distribution.
	In analogous art, Kitayoshi teaches, further comprising a pseudorandom number generator adapted to generate each plurality of frequency values corresponding to a test signal according to a predetermined probability distribution. (Fig 2, col 7, In 50-59 In the case of analyzing a transfer function of a nonlinear device, the switch 27 is connected to the side of the random pulse generator 46. As a result, the address counter 28 is incremented at random intervals, by which a random waveform signal can be generated from the waveform memory 29. In this case the amplitude probability density distribution of the generated random waveform signal is substantially the same as that of the waveform in the memory which has been accessed.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bradley et al and Sternberg et al to include a measuring apparatus comprising a pseudorandom number generator adapted to generate a plurality of frequency values corresponding to a test signal according to a predetermined probability distribution taught by Kitayoshi for the benefit of providing an inexpensive signal generator capable of generating a random signal having a desired amplitude probability density distribution. [Kitayoshi: col 2, Ln 42-45 Another object of the present invention is to provide an inexpensive signal generator of a simple structure capable of generating a random signal having a desired amplitude probability density distribution.]

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bossche (US2007/0194776A1) Real-time device characterization and analysis. A measurement system for determining at least one characteristic of a device under test (DUT) at .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866